     Case 4:18-cv-00556-ALM Document 10 Filed 11/19/18 Page 1 of 1 PageID #: 65



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    AKOLOUTHEO, LLC,

         Plaintiff,
                                                                   CIVIL ACTION NO.: 4:18-cv-556
         v.

    ARROW ELECTRONICS, INC.,                                       JURY TRIAL DEMANDED

        Defendant.


                                          ORDER OF DISMISSAL

             CAME ON THIS DAY for consideration the Motion for Dismissal filed by the Plaintiff

    in this case, and the Court being of the opinion that said motion should be GRANTED, it is

    hereby

              ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit are

    hereby dismissed WITH PREJUDICE.

.             It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that

    incurred them.

             All relief not previously granted is hereby denied.

             The Clerk is directed to close this civil action.

             SIGNED this 19th day of November, 2018.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
